,./




                          IN THE UNITED STATES-DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                       NO. 5:19-CR-00496-D

      UNITED STATES OF AMERICA

                      v.                              CONSENT PRELIMINARY
                                                      ORDER OF FORFEITURE
      TYQUON MARQUES WILSON




            WHEREAS, the above-named defendant has pleaded guilty pursuant to a

      written plea agre·ement to Counts One and Three of the Indictment, charging the

      defendant with offenses in violation of 21 U.S.C. § 841(a)(l) and 18 U.S.C. § 922(g)(l)

      and 924;

            AND WHEREAS, the defendant consents to the terms of this Order and to the
                  •                                                                          I

      forfeiture of the property that is the subject of this Order of Forfeiture; and stipulates

      and agrees that each firearm and ammunition was involved in or used in the· ,,

      offense(s) to which he/sh~ pleaded guilty, or was in the defendant's possession or

      immediate control at the time of arrest, and is therefore subject to forfeiture pursuant

      to 18 U.S.C. § 924(d)(l) and/or 18 U.S.C. § 3665;

            AND WHEREAS, ~he defendant stipulates and agrees that the defendant

      individually, or in combination with one or more co-defendants, has , or had an

      ownership, beneficial, possessory, or other legal interest in and/or exercised dominio1:1,

      and control over each item of property that is subject to forfeiture herein;


                                                 ·1

                 Case 5:19-cr-00496-D Document 35 Filed 01/19/21 Page 1 of 7
       AND WHEREAS, the defendant knowingly and expressly agrees to waive the

requirements of Federal Rules of Criminal Procedure ll(b)(l)(J), 32.2(a), 32.2(b)(l),

32.2(b)(4), and 43(a), including waiver of any defect respecting notice of the forfeiture

in the charging instrument or the plea colloquy; waiver of the right to a hearing to

present additional evidence respecting the forfeitability of any specific property or the

amount of any forfeiture money judgment; waiver of the right to be present during

any judicial proceeding respecting the forfeiture of the property that is the subject of

this Order of Forfeiture or to receive further notice of the same; waiver of any defect

respecting the announcement of the forfeiture at sentencing; and waiver of any defect

respecting the inclusion of the forfeiture in the Court's judgment;

       AND WHEREAS, the defendant knowingly and expressly agrees that the

provisions of this Consent Preliminary.Order of Forfeiture are intended to, and shall,

survive the defendant's death, notwithstanding the abatement of any underlying

criminal conviction after the entry of this Order; and that the forfeitability of any

particular property identified herein shall be determined . as if defendant had

survived, and that determination shall be binding upon defendant's heirs, successors

and assigns until the agreed forfeiture, including any agreed money judgment

amount, is collected in full;

       NOW, THEREFORE, based upon the Plea Agreement, the stipulations of the

parties, and all of the evidence of record in this case, the Court FINDS as fact and

CONCLUDES as a matter oflaw that there is a nexus between each item of property

listed below and the offense(s) to which the defendant has pleaded guilty, and that


                                           2

          Case 5:19-cr-00496-D Document 35 Filed 01/19/21 Page 2 of 7
the defendant (or any combi:riation of defendants in this case) has or had an interest

in the property td be forfeited,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.     The following property is forfeited to the United States pursuant to Fed.

R. Crim. P. 32.2(b)(2) and 18 U.S.C. § 924(d)(l):

              Personal Property:

              a) ,   A 9 mm CZ-USA Model P07 handgun bearing serial number
                     D923424;

              b)     Any and all ammunition.

      2.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), the U.S. Attorney General,.

Secretary of the Treasury, Secretary of Homeland Security, or a designee is

authorized to seize, inventory, and otherwise maintain custody and control of the

property, whether held by the defendant or by a third-party. Any person who

knowingly destroys, damages, wastes, disposes of, transfers, or otherwise

takes any action with respect to the property, or attempts to do so, for the

purpose of preventing or impairing the Government's la·wful authority to

take such property into its custody or control or to continue holding such

property under its lawful custody and control; may be subject to criminal

prosecution pursuant to 18 U.S.C. § 2232(a).

      3.      Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 32.2(c)(l)(B), the United

States is authorized to conduct any discovery pursuant to the applicable Federal

Rules of Civil Procedure needed to identify, locate, or 'dispose of the above-referenced ·



                                           3

            Case 5:19-cr-00496-D Document 35 Filed 01/19/21 Page 3 of 7
i'




     property, or other substitute assets, including depositions, interrogatories, requests

     for production of documents and for admission, and the issuance of subpoenas.

            4.      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C.

     § 853(n), and/or other applicable.law, the United States shall provide notice of this

     Order and of its intent to dispose of the specified real and/or personal property listed

     above, by publishing and sending notice in the same manner as in civil forfeiture

     cases, as provided in Rule G(4) .of the Supplemental Rules for Admiralty or Maritime

     Claims and Asset Forfeiture Actions. The United States shall then file a Notice with

     the Court documenting for the record:· (1) proof of publicaticiri, or the government's

     reliance on an exception to the publication requirement found in Supplemental Rule

     G(4)(a)(i); and (2) the government's efforts to send direct notice to all known potential

     third-party claimants in accordance with Supplemental Rule G(4)(b)(iii), or a

     representation that no other potential claimants are known to the government. This

     Order shall not take effect as the Court's Final Order of Forfeiture until an

     appropriate Notice ~as been filed and the time in which any third parties with notice

     of the forfeiture are permitted by law to file a petition has expired.

           5.       Any person other than the above-named defendant, having or

     claiming any legal interest in the subject property must, within 30 days of

     the final publication of notice or of receipt of actual notice, whichever is

     earlier, petition the Court to adjudicate the validity of the asserted interest

     pursuant to Fed. R. Crim. P. 32.2(c)(l) and 21 U.S.C. § 853(n)(2). The petition·

     must be signed by the petitioner under penalty of perjury and shall set


                                                4

                 Case 5:19-cr-00496-D Document 35 Filed 01/19/21 Page 4 of 7
forth: the nature and ex.tent of the petitioner's right, title, or interest in the

subject property; the time and circumstances of the petitioner's acquisition

of the right, title, or .interest in the property; any additionalfacts supporting

the petitioner's claim; and the relief sought.

       6.      If one or more timely petitions are received by the Court, the Court will

enter a separate scheduling order governing the conduct of any forfeiture ancillary

proceedings under Fed. R. Crim. P. 32.2(c). Following the Court's disposition of all

timely filed petitions, a Final Order of Forfeiture that amends this Order as necessary

to account for any third-party rights shall be entered pursuant to Fed. R. Crim. P.

32.2(c)(2) and 21 U.S.C. § 853(n)(6). The receipt of a petition as to one or more specific

items of property shall not delay this Order of Forfeiture from becoming final, in

accordance with the following paragraph, as to any remaining property to which no

petition has been filed.

       7.      If no third party files a timely petition, or if this Court denies and/or

dismisses all third party petitions timely filed, this Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States

shall dispose of the property according to law, including without limitation

liquidation by sale or any other commercially feasible means, destruction, and/or

retention or transfer of an asset for offic1al use. The United States shall have clear

title to the property and may warrant good title to any subsequent purchaser or

transferee pursuant to 21 U.S.C. § 853(n)(7).     If any firearm or ammunition subject

to this Order js in the physical custody of a state or local law enforcement agency at


                                            5

            Case 5:19-cr-00496-D Document 35 Filed 01/19/21 Page 5 of 7
the tirµe this Order is entered, the custodial agency is authorized to dispose of the

forfeited property by destruction or incapacitation in accordance with its regulations,

when no longer needed as evidence.

      8.      Upon sentencing and issuance of the Judgment and Commitment Order,

the Clerk of Court is DIRECTED to incorporate a reference to this Order of Forfeiture

in the applicable section 'of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), with the defendant's

consent, this Order shall be final as to the defendant µpon entry.

      9.      The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      SO ORDERED, this the _Jj_ day of         ~nv7 ,202~.

                                               J  ES C. DEVER III
                                               UNITED STATES DISTRICT JUDGE·




                                           6

           Case 5:19-cr-00496-D Document 35 Filed 01/19/21 Page 6 of 7
' .-.



        WE ASK FOR THIS:


        ROBERT J. HIGDON, JR.                     ~~
        United States Attorney                   TYQUON WILSON
                                                 Defendant

        BY:(~¼
           CAROLINE WEBB
        Assistant United States Attorney         Attorney for the Defend nt
        Criminal Division




                                             7

                Case 5:19-cr-00496-D Document 35 Filed 01/19/21 Page 7 of 7
